Title: From James Madison to James Monroe, [ca. 27 December] 1800
From: Madison, James
To: Monroe, James


Dr Sir
[ca. 27 December 1800]
I have recd. your favor of the 16th. It has not removed the inquietude prevailing in this quarter as to the precise issue of the Election. There are reports from different quarters which seem to be positive that a difference of several votes has taken place between the two Repub: Candidates; but I can not trace in them either authenticity or particularity eno. to entitle them to confidence. The project suggested by Col. Newton of a State Bank as an antidote to the partialities of the Natl. Bank, involves many important considerations. Altho’ As a dernier resort, much may be urged in its favor, yet I should presume the want of State funds would at this time be an insuperable objection; nor perhaps ought such an experiment to pr[e]cede that which is to be made of a change in our national administration from which a new turn may be given to most of the national measures. In every view, a better judgment could be formed on the subject some time hence than at present. Your Overseer Richd. McGee was with me two days ago, & is now up at your farm. He has been summoned as a Witness at a Court on tomorrow, which will prevent his being there again till monday or tuesday next, at which time he will be ready to see you or receive your instructions. He has I find no horse. I lent him one to go up, and undertook to say that he might use yours, for removing his effects from his father’s in Louisa. Our Affecte. wishes to all around you. Yrs. truly.
Js. Madison Jr.
I fear we shall find any conveyance for the Dicty. &ca very difficult at this Season.
